NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0317n.06

                                           No. 12-1825                                  FILED
                                                                                    Apr 01, 2013
                          UNITED STATES COURT OF APPEALS                      DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT

CURTIS GOODMAN,                                          )
                                                         )
       Petitioner - Appellant,                           )
                                                         )
               v.                                        )         ON APPEAL FROM THE
                                                         )         UNITED STATES DISTRICT
DUNCAN MACLAREN,                                         )         COURT FOR THE EASTERN
                                                         )         DISTRICT OF MICHIGAN
       Respondent - Appellee.                            )
                                                         )


BEFORE: KEITH, COLE, and ROGERS, Circuit Judges.

       PER CURIAM. This case asks whether admittedly ineffective assistance of counsel for

failure to object to hearsay was prejudicial in a case of one person’s word against another’s. In

Michigan state court Petitioner Curtis Goodman was charged with four counts of first degree

criminal sexual conduct and one count of second degree criminal sexual conduct.

       Multiple witnesses testified during Goodman’s trial, including the minor complaining witness

and Petitioner himself. Three witnesses recounted hearsay statements that the minor victim told

them about Goodman’s alleged sexual abuse. Throughout the testimony, Petitioner’s trial counsel

made no objection to the hearsay. Additionally, the prosecution asked one witness to give her

opinion regarding the minor complaining witness’ veracity. This time, Petitioner’s counsel objected

to the opinion testimony before it was offered, but the objection was overruled. Petitioner’s counsel

also stipulated to the testimony of a responding officer, which also included hearsay statements from

the minor complaining witness. After testimony concluded and summations were given, the case
No. 12-1825
Curtis Goodman v. Duncan MacLaren
Page 2

was submitted to the jury, which found Goodman guilty of all the counts as charged. Petitioner was

ultimately sentenced to 180 to 600 months in prison.

         Goodman appealed to the Michigan Court of Appeals, alleging, among other things,

ineffective assistance of counsel under Strickland v. Washington, 466 U.S. 668 (1984), for trial

counsel’s failure to object to the admission of the numerous hearsay statements and the admittance

of the opinion testimony.

         The state court of appeals found that while counsel’s failure to object to the hearsay was

ineffective assistance, Petitioner was not prejudiced for two reasons. First, the court concluded

Goodman was not prejudiced because the affected witnesses would have “likely testified that they

took certain actions as a result of what they learned from the victim” and that this “would tend to

show that the victim told them about the alleged sexual abuse and that they believed him.”1

Michigan v. Goodman, No. 269620, 2007 WL 2429227, at *4 (Mich. Ct. App. Aug. 28, 2007), aff’d

in part and vacated in part on other grounds, 743 N.W.2d 890 (Mich. 2008). Second, the state court

found that Goodman was not prejudiced because the minor complaining witness’ own testimony was

independently sufficient to support Goodman’s guilt since the minor “was old enough to have had

a clear understanding of what was happening to him [when he was allegedly abused] and his

testimony was competent and consistent.” Id. The Michigan Supreme Court summarily affirmed.

Michigan v. Goodman, 743 N.W.2d 890 (Mich. 2008).


         1
            Goodman complains the state court improperly speculated regarding what the evidence would have been had
counsel objected to the hearsay. However, this was not unreasonable for the state court to do. In fact, Strickland
instructs reviewing courts to “tak[e] the unaffected findings as a given and tak[e] due account of the effect of the errors
on the remaining findings” in order to determine if a defendant has met the proper burden of proof. Strickland, 466 U.S.
at 696.
No. 12-1825
Curtis Goodman v. Duncan MacLaren
Page 3

         Petitioner timely filed the present habeas petition in federal district court. The district court

found that the Michigan Court of Appeals’ decision was not objectively unreasonable in its analysis

under Strickland and thus, denied the petition. However, the district court granted Goodman a

certificate of appealability on the ineffective-assistance-of-counsel claim. He timely appealed to this

Court.

         Goodman asserts that the Michigan Court of Appeals’ conclusion was unreasonable because

his conviction hinged on the jury finding that he was less credible than the complaining witness.

Specifically, Goodman argues that the testifying witnesses’ detailed repetition of the complaining

witness’ version of events served to corroborate, with particularity, the complaining witness’

testimony.

         After carefully reviewing the district court’s opinion, the briefs, and the record in this case,

we conclude that the district court did not err in denying Goodman’s petition. The district court

correctly set out the applicable laws and correctly applied those laws to the undisputed material facts

contained in the record. Thus, issuance of a full written opinion by this Court would serve no

jurisprudential purpose. Therefore, we AFFIRM the judgment of the district court for the reasons

articulated in the district court’s well-reasoned opinion.2


         2
           Petitioner argues that the state court required him to meet the wrong standard because it said that “there [was]
no indication that the absence of the hearsay statements in question would have tipped the scales in defendant’s favor.”
Goodman, 2007 W L 2429227, at *4. Goodman argues that this means the state court applied a preponderance, or more-
likely-than-not standard to the prejudice inquiry rather than the reasonable probability standard of proof required under
Strickland. Regardless of the standard applied, Goodman has not shown that the likelihood of a different result was
substantial. See Harrington v. Richter, 131 S. Ct. 770, 792 (quoting Strickland, 466 U.S. at 693) (“[T]he difference
between Strickland’s prejudice standard and a more-probable-than-not standard is slight and matters ‘only in the rarest
case.’ The likelihood of a different result must be substantial, not just conceivable.”); Strickland, 466 U.S. at 697, (“W ith
regard to the prejudice inquiry, only the strict outcome-determinative test . . . imposes a heavier burden on defendants
than the [reasonable probability standard].”).